PER CURIAM.
It appearing that under the allegations of appellant’s petition the District Court would have been without jurisdiction to review the findings of the United States Employees Compensation Commission in the controversy between appellant and appellee, and it was therefore without jurisdiction to entertain appellant’s petition for a declaratory decree under the Declaratory Judgment Act (Title 28, § 400 U.S.C.), and that the action of the court in dismissing the petition was not erroneous, it is ordered and adjudged that the order appealed from be, and the same is hereby, affirmed.